DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment after Final Action filed on 04/08/2022.  As directed by the amendment: claims 31 and 33 have been amended.  Thus, claims 1 – 45 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that prior arts do not teach a system including a controller that employs machine learning to interpret motor position and the conduit strain to arrive at a vacuum level within the system.  However, Barral is relied on in the current ground of rejection to teach the idea of having a controller employing machine learning with sensor data from various sensors in the system to optimize the pumping aspect of the system in order to shorten pump duration while increasing the milk extracted as discussed in paragraphs [0091], [0096], and [0097].  Specifically, Barral teaches that the system includes sensors or uses sensor data that is received from other electronic devices for parameters such as: breast skin temperature, ambient temperature, pressure, humidity, position, etc. These measurements may be used in supervised or machine learning of the pumping technique… (paragraph [0091]); the machine learning may determine the best massage pattern to optimize let down and shorten pump duration while increasing the milk extracted… (paragraph [0097]).  It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Barral (the use of a controller 33 that employs machine learning) with the system of Fridman in order to optimize let down and shorten pump duration while increasing the milk extracted (paragraph [0097]).

Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  
“the controller is_configured” should read “the controller is configured” in claim 6, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
All previous rejections have been overcome by Applicant’s amendments filed on 04/08/2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5, 7, 16 – 19, 21 – 25, 28, 32, 36 – 38, and 40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the sealed collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system.”  Examiner is unsure which sealed collection assembly is being referred to in claim 5 since claim 1 recites two different sealed collection assemblies.
Claim 7 recites “the collection assembly” in lines 2 and 3.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 7 since claim 1 recites three different collection assemblies. 
Claim 16 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 16 since claim 1 recites three different collection assemblies. 
Claim 17 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 17 since claim 1 recites three different collection assemblies. 
Claim 18 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 18 since claim 1 recites three different collection assemblies. 
Claim 19 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 19 since claim 1 recites three different collection assemblies. 
Claim 21 recites “the collection assembly” in lines 1 and 2.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 21 since claim 1 recites three different collection assemblies. 
Claim 22 recites “the collection assembly” in lines 1 and 2.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 22 since claim 1 recites three different collection assemblies. 
Claim 23 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 23 since claim 1 recites three different collection assemblies. 
Claim 24 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 24 since claim 1 recites three different collection assemblies. 
Claim 25 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 25 since claim 1 recites three different collection assemblies. 
Claim 28 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 28 since claim 1 recites three different collection assemblies. 
Claim 32 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 32 since claim 1 recites three different collection assemblies. 
Claim 36 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 36 since claim 1 recites three different collection assemblies. 
Claim 37 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 37 since claim 1 recites three different collection assemblies. 
Claim 38 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 38 since claim 1 recites three different collection assemblies. 
Claim 40 recites “the collection assembly” in line 1.  However, claim 1 recites “a sealed collection assembly, or sealed collection assembly having an integral valve system or an airtight collection assembly for storing the fluid pumped from the breast.”  Examiner is unsure which collection assembly is being referred to in claim 40 since claim 1 recites three different collection assemblies. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 8, 11, 12, 16, 18 – 35, 37, 38, 40, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0136160).
Regarding claim 1, Fridman teaches a wearable system to pump fluid from a breast, the system comprising:
a skin contacting structure (434, Figure 4A) configured and dimensioned to form a seal with the breast; Examiner notes structure 434 is capable of forming a seal with the breast since fluid is extracted via vacuum pressure as discussed in paragraphs [0193] - [0195],
a conduit (433, Figure 4A) in fluid communication with the skin contacting structure;
a strain gauge (as discussed in paragraph [0208]) associated with the conduit to provide a conduit strain (strain gauge built into tubing 433 as discussed in paragraph [0208]),
a motor associated with the conduit, the motor having a motor position (paragraph [0185] discusses an engine for the pump system);
a controller (452) in communication with the strain gauge and the motor (since the controller may control some or all of the operation as discussed in paragraphs [0185] and [0199]);
wherein fluid extracted from the breast flows into a sealed collection assembly, or sealed collection assembly having an integral valve system (439, Figure 4A) or an airtight collection assembly for storing the fluid pumped from the breast (436, Figure 4A).
However, Fridman does not teach that the controller employs machine learning to interpret the motor position and the conduit strain to arrive at a vacuum level within the system.
Barral teaches a breast pump system similar to Fridman and the current application, further including that the controller employs machine learning to interpret the motor position and the conduit strain to arrive at a vacuum level within the system (as discussed in paragraphs [0091], [0096], and [0097]).  Specifically, Barral teaches that the system includes sensors or uses sensor data that is received from other electronic devices for parameters such as: breast skin temperature, ambient temperature, pressure, humidity, position, etc. These measurements may be used in supervised or machine learning of the pumping technique… (paragraph [0091]); the machine learning may determine the best massage pattern to optimize let down and shorten pump duration while increasing the milk extracted… (paragraph [0097]).  Examiner further notes that in the combined system of Fridman and Barral, the controller as described by Fridman, for communication with the strain gauge and the motor as discussed above, is capable of employing machine learning similar to the disclosure of Barral in order to control the vacuum level created by the motor.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Barral (the use of a controller that employs machine learning) with the system of Fridman in order to optimize let down and shorten pump duration while increasing the milk extracted (paragraph [0097]).
Regarding claim 2, Fridman teaches that the wearable system pumps fluid through the conduit against gravity, specifically this may carry milk through tubing 433 even when there is an upward gradient between collection flange 434 and a collection vessel 436 (paragraph [0192].  Examiner notes that paragraph [0192] discusses the use of vacuum to enable the flow of fluid when there is an upward gradient (against gravity) between the breast contacting feature and the collection assembly.
Regarding claim 3, Fridman teaches that the wearable system maintains at least a latch suction throughout a pumping cycle (paragraph [0193] discusses using suction to pull nipple 462 (latch suction) into the tunnel of flange 434, then release in order to trigger a milk ejection response). 
Regarding claim 4, Fridman teaches the controller (452, Figure 4A) is configured to control operational settings of the wearable system (paragraph [0199]).
Regarding claim 5, Fridman teaches that the sealed collection assembly further having a fitment (439, Figure 4A) sized to be received within the conduit (paragraph [0199] and [0200]).
Regarding claim 6, Fridman teaches the controller is configured to adjust pumping in real time (paragraph [0186] discusses that the controller may turn off, turn on and/or adjust setting of the milk extraction pump and/or massager in response to sensor output (for example based on measured breast volume)).
Regarding claim 7, Fridman teaches a flange (733a) and door (788) configured in the flange, wherein the door engages the collection assembly and maintains an engagement between the collection assembly and the conduit (Figure 7A, paragraph [0216]).
Regarding claim 8, Fridman and Barral teaches claim 1 as seen above.
Fridman also teaches that the conduit includes connectors, one connector (connector that connect pump 432a with tubing 433) being placed into engagement with a compression member (432a) configured to facilitate pumping of fluid through the conduit (paragraphs [0193] and [0194]).
However, Fridman and Barral do not teach that these connectors are spherical connectors.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make these connectors to be spherical connectors for the purpose of allowing connection to the connectors, since applicant has not disclosed that having the spherical connectors provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the connectors are spherical, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 11, Fridman teaches structure (one way valves 439) for impeding fluid ingress into the wearable system.  Examiner notes that one way vales 439 would prevent fluid from flowing backward after entering the storage container as discussed in paragraph [0199])
Regarding claim 12, Fridman teaches a controller, the controller is controlling a pumping function and modifying pumping to reach targets in real time (paragraph [0186] discusses that the controller may turn off, turn on and/or adjust setting of the milk extraction pump and/or massager in response to sensor output (for example based on measured breast volume)).
Regarding claim 16, Fridman teaches that the collection assembly is placed within an interior of the system (Figure 2B).
Regarding claim 18, Fridman teaches that the collection assembly is formed from two sheets bonded together (Figure 7A).  Examiner notes that Figure 7A shows a bag with two sides (two sheets).
Regarding claim 19, Fridman teaches that the collection assembly includes a central opening (733a) and a pair of wings (valve 788) extending into the central opening.  Examiner notes that valve 788 would include elements inside tubing 733a and therefore can be understood as wings extending into the central opening.
Regarding claim 20, Fridman teaches a computer (600, Figure 6) configured to remotely control the system, the computer configured to collect, store and analyze user data and trends as related to volume from each breast and in total, and the number of sessions on several dimensions such as per day, week or month (paragraphs [0168], and [0211] – [0213])
Regarding claim 21, Fridman teaches a fitment (788) that is integral with the collection assembly (Figure 7A).
Regarding claim 22, Fridman teaches a fitment (788) that is attached with the collection assembly (Figure 7A).
Regarding claim 23, Fridman teaches that removing the fitment (439) from the collection assembly destroys the collection assembly or fitment.  Examiner notes that removing the fitment at least by ripping it out by hands would destroy the fitment.
Regarding claim 24, Fridman teaches that the collection assembly is disposable (paragraph [0205] and [0248]).
Regarding claim 25, Fridman teaches that the collection assembly is reusable (paragraph [0205]).
Regarding claim 26, Fridman teaches that the system is sealed (in order to apply vacuum to extract fluid).
Regarding claim 27, Fridman teaches that the system pumps milk (paragraph [0192]).
Regarding claim 28, Fridman teaches a valve (439) can be reattached to a second or subsequent collection assembly (Examiner notes that tubing 433 including valve 439 can be reattached to a second or subsequent collection assembly since the collection assembly is reusable as discussed in paragraph [0205]).
Regarding claim 29, Fridman teaches that wherein the system is not closed (opening in flange 434 as shown in Figures 4A and 4B).
Regarding claim 30, Fridman teaches a flange (434/734/834a/834c) configured to engage breast tissue, wherein the flange includes a generally rigid flat section a shown in Figures 4A, 4B, 7B, 7C, and 8A – 8C.
Regarding claim 31, Fridman teaches a container assembly (483, Figure 4D), wherein the container assembly (483, Figure 4D) is positioned around a nipple of a breast.  Examiner notes that portion 483 is capable of containing the extracted fluid prior to it being transport to storage bag 436 as shown in Figure 4D and discussed in paragraph [0204]).  Examiner notes that the container assembly is not defined in independent claim 1 and dependent claim 31.  For examination purposes, Examiner is considering the container assembly is a separate feature than the collection assembly as recited in claim 1. The channel 483 as described by Fridman would read on a container assembly as required in claim 31 since the claims do not include any further limitation regarding the collection assembly.
Regarding claim 32, Fridman teaches that the skin contacting structure is incorporated into the collection assembly (Figure 4A shows skin contacting structure 434 is incorporated in a sealed manner with the storage bag 436).
Regarding claim 33, Fridman teaches a container assembly (flange 434 including air inlet 438, Figure 4D), wherein the container assembly (flange 434 including air inlet 438, Figure 4D) includes more surface area superior to a nipple of a breast than inferior thereto.   Examiner notes that since flange 434 include air inlet 438 in the area superior to the nipple of a breast, it has more surface area superior to a nipple of a breast than inferior.  Examiner further notes that the container assembly is not defined in independent claim 1 and dependent claim 33.  For examination purposes, Examiner is considering the container assembly is a separate feature than the collection assembly as recited in claim 1. The flange 434 including airlet 438 as described by Fridman would read on a container assembly as required in claim 33 since the claims do not include any further limitation regarding the collection assembly.
Regarding claim 34, Fridman teaches that the conduit is configured to run inferior to superior relative to a nipple of the breast when the user is upright (Figure 4A).  Examiner notes that paragraph [0192] also discusses an upward gradient between the collection flange and the collection vessel.
Regarding claim 35, Fridman teaches a tube channel of the conduit includes a section that opens through passive recoil (one way valve 439 which only allow fluid to flow in one direction and opened by the pressure the fluid on the valve) configured next to a section that opens through an assistive support (437 via pump 432a).
Regarding claim 37, Fridman teaches that the collection assembly includes a one-way valve (788, Figure 7A, paragraph [0216]) allowing fluid ingress but preventing backflow.
Regarding claim 38, Fridman teaches that the collection assembly includes a tear-able element (792) to allow removal of fluid (figure 7A, paragraph [0216]).
Regarding claim 40, Fridman teaches that an air-tight passageway is provided from a nipple source to the collection assembly (passageway from element 434 to tubing 433 to collection assembly 439; Examiner also notes that the passageway is airtight since it is intended to be use with a vacuum source).
Regarding claim 44, Fridman teaches that orientation of the system has no effect on functioning on the system since there is not any mention of any particular orientation of the system required for the device to be function properly.
Regarding claim 45, Fridman teaches that system defines a breast enhancement system for enlarging the appearance of the user's breast, the system defining a natural breast profile (as shown in Figures 4E, 5B, and 13). Examiner notes that the device as taught by Fridman is shown to have a shape compliment to the shape of the user's breast on one side while have a shape similar to the user's breast on the other side and would enlarge the appearance of the user's breast when compare to the appearance of the user's breast without the device attached.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0136160), and in view of Aoki (U.S. 2017/0196436).
Regarding claim 9, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not teach that the conduit includes a bulged portion configured to accommodate system hysteresis.
Aoki teaches a tubing device for transferring fluid similar to the conduit used in Fridman, Barral, and the current application, further including that the conduit includes a bulged portion (the non-stretching body portion is thicker than the remaining portion and therefore can be understood as a bulged portion) configured to accommodate system hysteresis (paragraph [0246]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Aoki with the combined system of Fridman and Barral in order to enable stable bending motions with no hysteresis generated to pressurization.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0136160), and in view of Myers (U.S 2007/0219486)
Regarding claim 10, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not specify that the device further comprising a flange, a chassis and a housing, wherein the flange, chassis, and housing snap together.
Myers teaches a breast pump device similar to Fridman, Barral, and the current application, further including that the device further comprising a flange (30), a chassis (22) and a housing (12), wherein the flange, chassis, and housing snap together (as shown in Figure 1).  Examiner further notes that snap fit is a common method of attaching different part of a device together and it would be obvious to one having ordinary skill in the art at the time the application was filed to have the different components snap together since such a modification is the result of choosing from a finite number of identified, predictable solutions (the common coupling methods available in the art, including the snap fit).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Myers with the combined system of Fridman and Barral in order to ensure the device is cost-effective, easy to transport and easy to assembly and clean (paragraphs [0012] [0013]).
Regarding claim 13, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not specify that the device further comprising a flange, a chassis and a housing, wherein the chassis supports internal components of the wearable system.
Myers teaches a breast pump device similar to Fridman, Barral, and the current application, further including that the device further comprising a flange (30), a chassis (22) and a housing (12), wherein the chassis supports internal components of the wearable system (as shown in Figure 5).  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Myers with the combined system of Fridman and Barral in order to ensure the device is cost-effective, easy to transport and easy to assembly and clean (paragraphs [0012] [0013]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0136160), and in view of Van Der Kamp (U.S. 2012/0004604).
Regarding claim 14, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral does not specify any structure configured to provide pinch protection.
Van Der Kamp teaches a breast pump device similar to Fridman, Barral, and the current application, further include structure (insert 23 with opposing ribs 39 as shown in Figures 3 – 5) configured to provide pinch protection as discussed in paragraphs [0054] and [0055].
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Van Der Kamp (the insert with opposing ribs) with the combined system of Fridman and Barral in order to aid the expression of breast milk from a breast in a way that is more analogous to the action of a sucking infant (paragraph [0010]) while prevent pinching of the nipple and pain to the user (paragraph [0055]).  Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.

Claim(s) 15 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0136160), and in view of Hanson (U.S. 2012/0004602).
Regarding claim 15, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not teach a sensor configured to sense whether the system is properly assembled and a controller adapted to prohibit pumping until the sensor detects that the system is properly assembled.
Hanson teaches a wearable medical device similar to Fridman, Barral, and the current application, further including a sensor (sensor 205) configured to sense whether the system is properly assembled and a controller adapted to prohibit pumping until the sensor detects that the system is properly assembled (paragraphs [0189] and [0238]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Hanson (sensor and interactive elements used to determine whether the system is properly aligned and connected) with the combined system of Fridman and Barral in order to inhibit operation of the device until the system is properly assembled (paragraphs [0022] and [0238]).
Regarding claim 39, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not teach a safety mechanism configured to prohibit system functioning unless the system is completely assembled for use.
Hanson teaches a wearable medical device similar to Fridman, Barral, and the current application, further including a safety mechanism (sensor 205, interactive elements and associated control electronics as discussed in paragraph [0238]) configured to prohibit system functioning unless the system is completely assembled for use (paragraphs [0189] and [0238]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Hanson (sensor and interactive elements used to determine whether the system is properly aligned and connected) with the combined system of Fridman and Barral in order to inhibit operation of the device until the system is properly assembled (paragraphs [0022] and [0238]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0136160), or being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0136160), and in view of Guthrie (U.S. 2016/0220745).
Regarding claim 17, Fridman and Barral teach claim 1 as seen above.
Fridman also teaches that the collection assembly includes a one way valve (788, Figure 7A, paragraph [0216]).
However, Fridman does not specify that the one way valve is an umbrella valve.
Guthrie ‘745 teaches a device similar to Fridman, Barral, and the current application, further including that the collection assembly (314) includes a one way valve (312), which is an umbrella valve as discussed in paragraph [0042] and shown in Figure 3.
The claim would have been obvious because the substitution of one known element (the umbrella valve as disclosed by Guthrie ‘745) for another (the one way valve as disclosed by Fridman) in the combined system of Fridman, Barral and Guthrie ‘745 would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.
Further, it would have been obvious to one try for one having ordinary skill in the art at the time the invention was made to make the one way valve of Fridman to be an umbrella valve since such a modification is the result of choosing from a finite number of identified, predictable solutions (different kind of one way valve as evident by the disclosure of Guthrie ‘745 in paragraph [0042]).

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0136160), and in view of Mitchell (U.S. 2017/0274127).
Regarding claim 36, Fridman and Barral teach claim 1 as seen above.
Fridman further teaches that the collection assembly is at least partially supported and maintained in attachment to the system by friction with the conduit since the collection system 436 is shown to be attached to the conduit.
However, Fridman and Barral does not explicitly discloses that the collection assembly is partially supported by a door assembly that encloses and holds the collection assembly in place.
Mitchell teaches a device similar to Fridman, Barral, and the current application, further including that the collection assembly (10) is partially supported by a door assembly (120) that encloses and holds the collection assembly in place as shown in Figures 1 – 4.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Mitchell with the combined system of Fridman and Barral in order to keep the pumped breast milk cool until ready to use and warmed to necessary temperature to use (as discussed in the abstract of Mitchell).

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0136160), and in view of Britto (U.S. 2005/0283112).
Regarding claim 41, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not teach that the system is never vented to the atmosphere.
Britto teaches a breast pump device similar to Fridman, Barral, and the current application, further including that the system is never vented to the atmosphere (paragraph [0035] discusses a pump/valve system in which the exhaust valve 50 vents to a chamber 64 via a conduit 68 instead of venting to the atmosphere as shown in Figure 4C).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Britto with the combined system of Fridman and Barral in order to minimized the wear and tear on the pump module by maintaining a near-constant load on the pump module (paragraph [0035]).

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0136160), and in view of Guthrie (U.S. 2016/0082166).
Regarding claim 42, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not teach that suction in the system is reduced only through the flow of fluid therethrough.
Guthrie ‘166 teaches a breast pump system similar to Fridman, Barral, and the current application, further including that suction in the system is reduced only through the flow of fluid therethrough (paragraph [0036] discloses that valve leaflets 303 open to allow milk to flow into the bottle 304 while the suction is not present).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Guthrie ‘166 (the idea where the valve only open when the suction is reduced due to the present of pumped milk in the system) in the combined system of Fridman and Barral in order to prevent leaks or spills whether the bottle is currently in use or not (paragraph [0036]).

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0136160), and in view of Kurihara (U.S. 2016/0271305).
Regarding claim 43, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not teach that any sounds generated by the system are reduced by fluid flow through the system.
Kurihara teaches a suction device similar to Fridman, Barral, and the current application, further including that any sounds generated by the system are reduced by fluid flow through the system (via plural air vents 7 as discussed in paragraph [0056] and connections between different components as discussed in paragraphs [0058] – [0061] and [0081]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Kurihara with the combined system of Fridman and Barral in order to prevent discomfort resulting from the sound of the system (paragraph [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anh Bui/Examiner, Art Unit 3783
ANH T. BUI
Examiner
Art Unit 3783


                                                                                                                                                                                        /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783